                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ANTHONY JOSEPH PAUL,                   )
                                       )
                  Petitioner,          )                  8:18CV595
                                       )
            v.                         )
                                       )
UNITED STATES OF AMERICA,              )                   ORDER
                                       )
                  Respondent.          )
                                       )


      After considering the government’s thorough response,

      IT IS ORDERED that:

      (1)   This matter will be held in abeyance until April 8, 2019.

       (2) On April 8, 2019, the government shall advise the court whether the
petitioner has been removed to Sudan. If he has not been removed, the government
shall explain the reasons for the delay.

      DATED this 28th day of January, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge
